Order entered January 7, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00813-CV

              BODUM USA, INC. AND BODUM HOLDING AG, Appellants

                                             V.

                     J.C. PENNEY CORPORATION, INC., Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-04943-2013

                                         ORDER
       Before the Court is appellants’ January 3, 2019 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and ORDER appellants’ reply brief be filed by

February 6, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE